         CASE 0:20-cr-00104-NEB-TNL Doc. 45 Filed 08/30/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                        Criminal Case No. CR 20-104 (NEB/TNL)

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )               DEFENDANT'S NOTICE OF
vs.                                       )            INTENT TO CALL WITNESSES
                                          )
MATTHEW LEE RUPERT,                       )
                                          )
                     Defendant.           )


       PLEASE TAKE NOTICE that Defendant Matthew Lee Rupert, through

undersigned counsel, pursuant to Local Rule 12.1(c)(3), hereby provides notice of intent

to call witnesses at the pretrial motions hearing scheduled on September 30, 2020.

Defendant may call a witness regarding the Supplemental Motion to Suppress Evidence

Seized from Search of House (Doc. 36) and possibly an authentication witness as to

property related to said motion. The estimated duration of the first witness is

approximately 20 minutes, and the second witness would be approximately 5 minutes.


Dated: August 30, 2020                         LAW OFFICE OF JORDAN S. KUSHNER


                                                      By s/Jordan S. Kushner
                                                        Jordan S. Kushner, ID 219307
                                                        Attorney for Defendant
                                                        431 South 7th Street, Suite 2446
                                                        Minneapolis, Minnesota 55415
                                                        (612) 288-0545
